Title: From Alexander Hamilton to John F. Hamtramck, 2 May 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Sir
            New York 2d. May 1799
          
          On further reflection I request that you will delay giving any order for the removal of the Galley from Massac, till you hear further from me or till you shall have received an order from Genl. Wilkinson.
          If nothing has prevented him from leaving the western army, as directed, you will no doubt have quitted your position at fort Wayne for another more convenient for communication with this quarter and with the Western posts generally. The vicinity of Fort Washington (say the town of Cincinnatus) seems an eligible situation station
          With great consideration &c
           Col: Hamtramck 
        